DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 44 is objected to because of the following informalities:   In line 8, the phrase “about internal volume” should be changed to --about the internal volume-- to correct a minor typographical error.  In line 19, the phrase “1.8 to 2:1” should be changed to --1.8:1 to 2:1--, to show the correct range.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the 1st and 2nd clamp members with the arcuate bearing plates, between the bearing plates and the plurality of brace members and between the arcuate bearing plates and the clip members with the wrench boss.  Also, the phrases “the plurality of bracing members” and “arcuate bearing plate” lack antecedent basis.  These issues have been raised by applicant canceling claim 8 and having claim 9 depend from claim 1.  The language of original claim 8 should be incorporated into claim 9, as applicant did for currently amended claim 57, to correct the issues.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the 1st, 2nd and 3rd guards members and the cage and between the 2nd and 3rd guard members and the plurality of terminal wire free end portions.  Also, the phrase “the second and third guard members” lacks antecedent basis.  These issues have been raised by applicant canceling claim 10 and having claim 11 depend from claim 1.  The language of original claim 10 should be incorporated into claim 9, as applicant did for currently amended claim 57, to correct the issues.
	In claim 58, line 2, the phrase “the cage height” lacks antecedent basis.  The claim should have its dependency changed from claim 54 to claim 57.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowley ‘336.
Rowley ‘336 discloses a guarded sprinkler assembly (see Fig. 2 in entirety) comprising: a sprinkler including: a frame (frame comprised of nipple 1, valve 2, yokes 3, levers 5-6, base 8, Fig. 2) including a body (body comprised of nipple 1, valve 2, base 8, Fig. 2) defining an inlet (see lower end of threaded nipple 1, Fig. 2), an outlet (outlet defined at valve 2, Fig. 2) and an internal passageway extending between the inlet and outlet along a sprinkler axis (there is inherently an internal passageway (not shown) between said inlet and outlet in order to allow for fluid flow, Fig. 2; a sprinkler axis is defined coaxial with the central vertical axis of nipple 1, deflector 4, Figs. 1-2), the body including a wrench boss formed about the outlet (see base 8, Fig. 2) and an external thread about the body (see external thread about threaded nipple 1, Fig. 2) for coupling to a fluid supply pipe (Note: Intended Use; threaded nipple 1 is capable of coupling to a fluid supply pipe, Fig. 2), the frame including a pair of frame arms formed about the sprinkler body (see yokes 3, Figs. 1-2) and disposed in a first plane (a first, vertical plane is defined by yokes 3, see Figs. 1-2), the frame arms extending from the sprinkler body away from the outlet in the direction of the sprinkler axis (see Fig. 2); and a deflector member (water spreader 4, Figs. 1-2) coupled to the frame arms located axially from the body at fixed distance and centered on the sprinkler axis (see Figs. 1-2), the deflector having a periphery defining an outer diameter of the deflector (see Figs. 1-2); and a wire cage (see wire cage comprised of wire members 18, 20-23, Figs. 1-2) disposed about the sprinkler (see Figs. 1-2) defining an internal volume axially aligned with the sprinkler axis with operational components of the fire sprinkler located within the internal volume (see unnumbered internal volume defined by said wire cage, Figs. 1-2), the cage including a plurality of terminal wire free end portions (see free lower ends of the pair of vertical members 22 that are aligned with yokes 3 within said first plane, Figs. 1-2) aligned in the first plane (see Figs. 1-2) and a clamp assembly affixed to the cage (clamp assembly defined by guard base ring 9, Figs. 1-4), the clamp assembly having a first clamp member (see top half of base ring 9, Figs. 3-4) and a second clamp member (see bottom half of base ring 9, Figs. 3-4) which define a hinged relationship with the cage (see hinge pintle 10, Figs. 1-4) aligned in the first plane (see Fig. 1) such that at least one of the first and second clamp members pivot with respect to the first plane to provide access to a cage opening (recess 14, see Figs. 1, 3-4), the hinged relationship having an open state to define access for locating the operational components of the sprinkler in the internal volume (see Fig. 4), the hinged relationship having a closed state to restrict the cage opening (see Figs. 1-3) and define a plurality of compartments for housing the wire free end portions (see a plurality of compartments defined by projections 17 and tongues 19 for receiving wire member 18 and said wire free end portions, Figs. 1-4).
Claims 44-48, 54 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponte ‘418.
Ponte ‘418 discloses a sprinkler guard 10 for guarding a fire protection sprinkler 18 having a frame body and a fluid deflector 21 fixed to the frame body; a securement assembly 30/32/34/36; a cage 10 affixed to the securement assembly having a plurality of guard members defining an internal volume centered about a central vertical axis, see Figure 1; a first portion 12 traversing about the internal volume to define an upper boundary of the cage and a second portion 14 traversing about the internal volume to define a lower boundary of the cage, an insertion passageway 26/28 proximate the lower boundary for receipt of the sprinkler to locate the fluid deflector member of the sprinkler within the internal volume and centered along the vertical axis, the sprinkler guard defining the following dimensional relationship wherein a fixed distance between the fluid deflector member and the frame body and a clearance distance from the upper boundary of the cage to the deflector define a ratio of fixed distance-to-clearance distance (H1i:H2) that ranges from 1:1 to 2:1, see marked up copy of Figure 1. See Figures 1-4 and col. 2, line 53 to col. 3, line 60.

    PNG
    media_image1.png
    657
    574
    media_image1.png
    Greyscale

As to claim 45 see Figure 1.
As to claim 46 see Figure 1.
As to claim 47 see Figure 1.
As to claim 48 see Figures 2 and 3.
As to claim 54, see Figure 1.
As to claim 59, note wire 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ponte ‘418.
Ponte ‘418 discloses all the featured elements of the instant except for the ratio of the fixed distance-to-clearance distance (H1:H2) is one of 1.1:1 or 1:1 and wherein the fixed distance is 1.5 inches and clearance distance is 0.75 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the fixed distance-to-clearance distance (H1:H2) is one of 1.1:1 or 1:1 and wherein the fixed distance is 1.5 inches and clearance distance is 0.75 inches in the apparatus of Ponte ‘418, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition the apparatus of Ponte ‘418 would function equally as well with the ratio of the fixed distance-to-clearance distance (H1:H2) is one of 1.1:1 or 1:1 and wherein the fixed distance is 1.5 inches and clearance distance is 0.75 inches.
Allowable Subject Matter
Claims 33-36, 38 and 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11 and 58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Lewis ‘496 and Allen et al ‘969 show sprinklers with wire guard cages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752